DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-23 are presented for examination.

Election/Restriction
SPECIES ELECTION I
Claim(s) 1-8 and 16-23 is/are generic to the following disclosed patentably distinct species of psilocybin derivative: 
i) [3-(2-Dimethylaminoethyl)-1H-indol-4-yl] dihydrogen phosphate;
ii) 4-hydroxy-N,N-dimethyltryptamine;
iii) [3-(2-trimethylaminoethyl)-1H-indol-4-yl] dihydrogen phosphate;
iv) 4-hydroxy-N,N,N-trimethyltryptamine;
v) [3-(2-methylaminoethyl)-1H-indol-4-yl] dihydrogen phosphate;
vi) 4-hydroxy-N-methyltryptamine;
vii) [3-(aminoethyl)-1H-indol-4-yl] dihydrogen phosphate; and
viii) 4-hydroxytryptamine. 
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
A) Each of the patentably distinct species requires a completely different, non-overlapping search, e.g,. the search criteria for 4-hydroxytryptamine is completely different from the search criteria for [3-(aminoethyl)-1H-indol-4-yl] dihydrogen phosphate; and
B) Prior art applicable to one of the patentably distinct species would not likely also be
applicable to the other patentably distinct species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

SPECIES ELECTION II
Claim(s) 1-20 and 23 is/are generic to the following disclosed patentably distinct species of “second compound”: 
i) an erinacine; and
ii) a hericenone.
NOTE: If Applicant elects i) an erinacine, Applicant is required to further elect a species of erinacine, e.g., from those species recited in the Markush group of Claim 21.  Likewise, if Applicant elects ii) a hericenone, Applicant is required to further elect a species of hericenone, e.g., from those species recited in the Markush group of Claim 22.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
A) Each of the patentably distinct species requires a completely different, non-overlapping search, e.g,. the search criteria for compositions comprising erinacin A is completely different from the search criteria for compositions comprising hericinone F, and vice versa; and
B) Prior art applicable to one of the patentably distinct species would not likely also be
applicable to the other patentably distinct species, e.g., prior art directed to compositions comprising “an erinacin” would not likely also be applicable to compositions comprising “a hericinone”, and vice versa.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

The above two Species Election requirements require Applicant to elect a specific combination of psilocybin derivative (Species Election I) and “second compound” (Species Election II).  Without such elections, it would place an undue search and examination burden on the Examiner to attempt to search the full scope of the claimed compositions because each of the claimed psilocybin derivatives requires a completely different search strategy (e.g., structure and/or registry number search criteria) as does each of the claimed second compounds.  As a non-limiting example, a search for a composition comprising 4-hydroxytryptamine and erinacin A is completely different from and does not overlap in scope with the search required for a composition comprising [3-(2-Dimethylaminoethyl)-1H-indol-4-yl] dihydrogen phosphate and hericinone H, and vice versa.  Indeed, there are no less than 184 distinct compositions (8 distinct species of psilocybin x 23 distinct species of second compound) encompassed by the claims, each requiring a completely different search strategy.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038. The examiner can normally be reached Monday-Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D. Anderson/Primary Examiner, Art Unit 1629